09-2665-ag
    Ndoci v. Holder
                                                                                  BIA
                                                                          A079 727 140
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 5th day of April, two thousand twelve.

    PRESENT:
             ROSEMARY S. POOLER,
             RICHARD C. WESLEY,
             GERARD E. LYNCH,
                 Circuit Judges.
    _______________________________________

    ALBANA NDOCI,
             Petitioner,

                      v.                                   09-2665-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:               Andrew P. Johnson, New York, New
                                  York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Linda S. Wernery, Assistant
                                  Director; Janice K. Redfern, Senior
                                  Litigation Counsel, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Albana Ndoci, a native and citizen of

Albania, seeks review of the May 29, 2009, order of the BIA

denying her motion to reopen her removal proceedings.     In re

Albana Ndoci, No. A079 727 140 (B.I.A. May 29, 2009).     We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.    We review the BIA’s

denial of a motion to reopen for abuse of discretion.     See

Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006).

    The BIA did not abuse its discretion in denying Ndoci’s

motion to reopen as untimely, as she filed it more than

seven months after the BIA’s order upholding the immigration

judge’s underlying merits decision.    8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).     Although the

time limitation does not apply to a motion to reopen seeking

to apply for asylum “based on changed circumstances arising

in the country of nationality or in the country to which

deportation has been ordered, if such evidence is material

and was not available and could not have been discovered or


                             2
presented at the previous hearing,”   8 C.F.R.

§ 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii),

substantial evidence supports the BIA’s finding that Ndoci

did not demonstrate a change in country conditions in

Albania.

    The evidence submitted indicated a continuation, from

the time of Ndoci’s initial application to the time of her

motion to reopen, of police abuses, violence against women,

electoral deficiencies, divisiveness between the Socialist

Party and the Democratic Party, and the control of local

authorities in Tirana by the Socialist Party.    Because the

evidence demonstrated a continuation of the same conditions,

the BIA reasonably concluded that there had not been a

change in conditions.    See Jian Hui Shao v. Mukasey, 546

F.3d 138, 169 (2d Cir. 2008) (holding that when the agency

explicitly considers relevant evidence of country conditions

in evaluating a motion to reopen, this Court reviews the

agency’s factual findings under the substantial evidence

standard).   There is no indication that the BIA failed to

consider any evidence.    See Wei Guang Wang v. BIA, 437 F.3d

270, 274-75 (2d Cir. 2006).




                               3
    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.


                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4